 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

EXHIBIT 10.48

 

Execution Version

  

THIRD-PARTY AGREEMENT

 

by and AMONG

 

aetna life insurance coMPANY,



GRANDPARENTS.COM, INC.,

 

aND

 

READER’S DIGEST FINANCIAL SERVICES, INC.

 

DATED AS OF

 

FEBRUARY 13, 2014

 

 

 

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

  

TABLE OF CONTENTS

 



ARTICLE 1 - PROGRAM ESTABLISHMENT 1 1.1 The Program 1 1.2 Availability of
Program to Third Party Customers 1 ARTICLE 2 - Obligations and Rights of ALIC 1
2.1 Generally 1 2.2 Customer Relationship 2 2.3 Records 2 2.4 Reports 2 ARTICLE
3 - oBLIGATIONS AND RIGHTS OF THIRD PARTY 2 3.1 Responsibility of Third Party to
Help Promote the Program 2 3.2 Third Party Customer Information 3 3.3 Limited
Obligations of the Parties 3 ARTICLE 4 - cOMPLAINTS 4 ARTICLE 5 - cOMPENSATION 4
ARTICLE 6 - RELATIONSHIP MANAGEMENT AND PROGRAM MARKETING 4 6.1 Program Managers
and Program Sponsors 4 6.2 Promoting the Program 5 ARTICLE 7 – CLAIMS ADJUSTMENT
6 ARTICLE 8 – EXCLUSIVITY 6 8.1 Exclusivity 6 8.2 Right of First Negotiation 7
8.3 Preservation of Business 7 8.4 Non-Circumvent 7 8.5 Reasonableness of
Provisions of Article 8 7 ARTICLE 9 - TERM AND TERMINATION 8 9.1 Program Term 8
9.2 Termination of Agreement 8 ARTICLE 10 - RIGHTS AND DUTIES AFTER TERMINATION
9 10.1 Post Termination Servicing 9 10.2 Data and Records 9 10.3 Renewal Rights;
Post-Termination Payment of Third Party Fees 10 10.4 Non-Compete 10 10.5
Survival 10 ARTICLE 11 - REPRESENTATIONS AND WARRANTIES 10 11.1 Representations,
Warranties and Continuing Covenants of the Parties 10 11.2 Other
Representations, Warranties and Continuing Covenants of ALIC 11



 

- i -

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

 



ARTICLE 12 - INDEMNIFICATION 11 12.1 Indemnity Obligations 11 12.2
Indemnification Conditions 12 12.3 Limitation of Liability 12 12.4 Injunctive
Relief 12 ARTICLE 13 - Confidential Information; Consumer Information 12 13.1
Definitions 12 13.2 Exceptions 13 13.3 Standard of Care 13 13.4 Consumer
Information 14 13.5 Safeguards 16 13.6 Data Disposal 16 13.7 Security Breach
Requirements 16 13.8 HIPAA Agreement 17 13.9 Disclosure Concerning this
Agreement 17 ARTICLE 14 – Marks, CO-BRANDED WEBSITES, and Licenses 17 14.1
Approval of ALIC Material. 17 14.2 Approval of Company Material and Third Party
Material. 18 14.3 Intellectual Property. 18 14.4 Marks 19 14.5 Trademark
Disputes 20 ARTICLE 15 - Disputes 21 15.1 Escalation Procedure 21 15.2
Arbitration 21 ARTICLE 16 - MISCELLANEOUS 22 16.1 Governing Law 22 16.2 Disaster
Recovery 22 16.3 Severability 22 16.4 Relationship of the Parties; Limitations
on Responsibilities 23 16.5 Use of Affiliates or Third Parties by ALIC 23 16.6
Force Majeure 23 16.7 Notices 23 16.8 Waiver 24 16.9 Entire Agreement 24 16.10
Counterparts 24 16.11 Captions 22



 

- ii -

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

 



16.12 Binding Effect 25 16.13 No Third-Party Beneficiaries 25 16.14 Assignment
25 16.15 Insurance 25 16.16 ALIC-Company Program Agreement 25 16.17 Allocation
of Program Expenses 25 16.18 Audit Rights 26



 

List of Appendices/Schedules

 

Appendix A Definitions and Construction Schedule 5 Additional Terms Relating to
Compensation Schedule 13.8 HIPAA Business Associate Agreement Schedule 14.4(a)
Company Marks Schedule 14.4(b) ALIC Marks Schedule 14.4(c) Third Party Marks

 

- iii -

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

THIRD PARTY AGREEMENT

 

This THIRD-PARTY AGREEMENT (this “Agreement”) is made as of February 13, 2014
(“Effective Date”) by and among Grandparents.com, Inc., a Delaware corporation
(together with its Affiliates, the “Company”), Aetna Life Insurance Company
(together with American Continental Insurance Company, Continental Life
Insurance Company of Brentwood, Tennessee and Aetna Health & Life Insurance
Company, “ALIC”), a Connecticut corporation, and Reader’s Digest Financial
Services, Inc. (a wholly-owned subsidiary of The Reader’s Digest Association,
Inc.), a Delaware corporation (“Third Party”). Certain capitalized terms used in
this Agreement are defined in the attached Appendix A. In consideration of the
mutual covenants and promises contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
all parties, the parties agree as follows.

 

ARTICLE 1 - PROGRAM ESTABLISHMENT

 

1.1           The Program.

 

(a)          ALIC and the Company have entered into a separate agreement (the
“ALIC-Company Program Agreement”) with respect to a program (the “Overall
Program”) relating to Health Insurance Products. [***] ALIC, the Company, and
Third Party are entering into this Agreement to provide for Third Party to
participate in a portion of the Overall Program, as provided in this Agreement,
to endorse Health Insurance Products with the Third Party Marks.

 

(b)          The Health Insurance Products that will be endorsed by Third Party
under the Program will be those that are offered under the Overall Program from
time-to-time; provided, however, that as of the Effective Date, Health Insurance
Products comprise Group Medicare Supplement Insurance issued to Company, its
Affiliates or to a Trustee on behalf of Company or its Affiliates, and no other
product will be defined as a Health Insurance Product hereunder without the
written agreement of Third Party.

 

(c)          The Health Insurance Products will be made available through the
distribution channels set forth below from time-to-time.

 

1.2           Availability of Program to Third Party Customers. In order to
participate in the Program and obtain a Health Insurance Product a Third Party
Customer must first become a Company Member.

 

ARTICLE 2 - Obligations and Rights of ALIC

 

2.1           Generally. ALIC shall have sole authority and responsibility to:
(a) design and price the Health Insurance Products; (b) issue all Policies,
Renewals, endorsements, renewal notices, non-renewal notices and cancellation
notices; (c) bill for and collect premiums; (d) adjust all claims; (e) otherwise
administer all Policies; and (f) provide the services in accordance with this
Agreement.

 

 

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

 

2.2           Customer Relationship. The parties acknowledge that each Third
Party Customer who becomes a Certificateholder shall be a customer of ALIC (an
“ALIC Customer”). Nothing in this Agreement shall restrict or otherwise limit
ALIC’s rights to interact with any ALIC Customer for policy related services,
notwithstanding that such ALIC Customer may also be a Third Party Customer. ALIC
will not use information from the Program to solicit any other business from any
Certificateholder nor use information from the Program to cross-sell additional
coverages to such Certificateholder other than Health Insurance Products;
provided, however, that the foregoing shall not preclude ALIC from responding to
an inquiry from a Certificateholder about products or coverages of ALIC or ALIC
Affiliates other than Health Insurance Products nor does it preclude a
Certificateholder from purchasing an insurance product from ALIC or from its
Affiliates.

 

2.3           Records. ALIC shall maintain and be entitled to keep all forms and
records that pertain to a Policy or Renewal, including all Application
Materials, all credit card authorization forms, all endorsement forms signed by
the insured, all other forms signed by the insured, all notices relating to
billing, cancellation, renewal, and non-renewal, and all written correspondence
received from the insured, or written notes derived from conversations with the
insured (collectively, the "ALIC Customer Documents"). However, all non-policy
related documents and files such as member lists, addresses, etc. remain the
property of the Third Party or Company, as appropriate. ALIC shall not use any
Third Party Customer lists or information to solicit any other business.

 

2.4           Reports. To the extent that reports furnished by ALIC to the
Company pursuant to the ALIC-Company Agreement relate to the Program, the
Company shall share such reports with Third Party. The Third Party hereby agrees
that it shall treat such reports as Confidential Information under this
Agreement.

 

ARTICLE 3 - oBLIGATIONS AND RIGHTS OF THIRD PARTY

 

3.1           Responsibility of Third Party to Help Promote the Program.

 

(a)          Third Party will actively support and promote the Program by
engaging in the following activities at its own expense:

 

(i)          Third Party shall endorse the Health Insurance Products to Third
Party Customers.

 

(ii)         Third Party shall promote the Health Insurance Products, at Third
Party’s expense, on websites of Third Party.

 

(iii)        Third Party shall provide ALIC and Company with information as set
forth in Section 3.2.

 

(iv)        Third Party shall include on RD.com, and any successor website, as
well as on other websites owned and operated by Third Party or its affiliates
selected by Third Party in its reasonable discretion (collectively, the “Third
Party Websites”), a referring URL, corresponding “jump link,” or other
navigation tool to allow users to move to the website established by ALIC for
the Overall Program or such other website operated by ALIC as may be designated
by ALIC and the Company and reasonably approved by Third Party (the “Program
Website”). The Company has no obligations of any kind or nature with respect to
any undertakings, costs or Claims relating to the Third Party Websites. At no
cost to ALIC or the Company, Third Party shall cause the Third Party Websites to
feature ads for ALIC and the Program with reasonable prominence and frequency.
All references to ALIC, its Affiliates or the Health Insurance Products shall be
approved in advance by ALIC. All references to the Company (which, to avoid
doubt, includes the Affiliates of Grandparents.com, Inc.) shall be approved in
advance by the Company. Upon expiration or termination of the Agreement, Third
Party shall retain ownership of all of the Third Party’s URLs and content on the
Third Party Websites, but Third Party shall cease all use of the Intellectual
Property of (A) ALIC and its Affiliates and (B) the Company on the Third Party
Websites.

 

2

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

 

(b)          Third Party will make media space available to ALIC for use in
accordance with the agreed-upon Third Party Marketing Plan at a preferred rate
of sixty percent (60%) off the established open rate. Furthermore, Third Party
will provide ALIC with a credit equal to fifty percent (50%) of the amount spent
by ALIC pursuant to the previous sentence for use by ALIC for media purchases at
the same preferred rate which may be used by ALIC within one year of the run
date of the media that generated such credit for advertising by ALIC of either
the Health Insurance Products or other products sold by ALIC at ALIC’s
discretion.

 

(c)          Neither Company nor Third Party will be an insurance broker with
respect to any Health Insurance Products and shall not perform any services of
an insurance broker including, without limitation, selling, soliciting or
negotiating Health Insurance Products.

 

3.2           Third Party Customer Information.

 

(a)          Subject to Applicable Law, contractual requirements and applicable
privacy policies and terms of use, Third Party shall provide ALIC with the
following information to the extent it is collected and retained by Third Party:
the names, addresses, phone numbers and e-mail addresses of each Third Party
Customer (or any such contact information that is collected and retained by
Third Party if Third Party does not have all of such contact information) (the
“Third Party Customer Information”) for the sole purpose of offering Health
Insurance Products. Third Party shall provide ALIC updates no less frequently
than quarterly of the Third Party Customer Information. ALIC shall only use
Third Party Customer Information for soliciting applications and verifying
eligibility for Health Insurance Products under the Program, and for renewing,
servicing and administering Policies as contemplated under this Agreement. All
Third Party Customer Information will remain the property of Third Party and
must be returned at the termination of this Agreement. Third Party will
prescribe reasonable standards to manage the frequency and timing of ALIC’s
communications to Third Party Customers and ALIC will comply with such
requirements.

 

(b)          Third Party may remove individuals or data from the Third Party
Customer Information (i) who are subject to solicitation restrictions, or (ii)
pursuant to contractual requirements. Third Party will use reasonable efforts to
minimize such restrictions.

 

(c)          All Parties will capture, maintain and share customer opt-out/do
not mail/do not call data and comply with related restrictions.

 

(d)          All data will be handled by the Parties in accordance with
applicable Law, including those regarding privacy.

 

3.3           Limited Obligations of the Parties. Notwithstanding any other
provision in this Agreement to the contrary, (i) no party has any obligation of
any kind or nature in connection with or otherwise relating to breaches of this
Agreement by another party (including that no party has an obligation to
supervise or review the performance of and/or compliance with other party’s
obligations under this Agreement) and (ii) no Party has any implied obligation
of any kind or nature under this Agreement, other than an implied duty of good
faith and fair dealing.

3

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

ARTICLE 4 - cOMPLAINTS

 

Each written complaint or inquiry from an insurance department or other
governmental authority (collectively “Government Complaint”) or from a
Certificateholder (“Customer Complaint”) received by Third Party concerning any
Policy, Certificateholder or the Program shall be sent by the Third Party via
overnight courier, facsimile or email to ALIC so that it is received by ALIC as
soon as possible but no later than five (5) days after Third Party has
identified the Complaint as one regarding any Policy, Certificateholder or the
Program. ALIC shall be responsible for responding, as appropriate, to each
Complaint. Third Party shall provide reasonable cooperation to ALIC in
connection with ALIC’s efforts to respond to any Complaint.

 

ARTICLE 5 - cOMPENSATION

 

The Third Party Fees to be paid to Third Party under this Agreement shall be
paid by Company to Third Party [***] in accordance with, and subject to, the
provisions of this ARTICLE 5 and Schedule 5. The terms of the payment of such
fees by Company to Third Party are set forth in Schedule 5 to this Agreement.
[***].

 

ARTICLE 6 - RELATIONSHIP MANAGEMENT AND PROGRAM MARKETING

 

6.1           Program Managers and Program Sponsors.

 

(a)          ALIC shall designate an individual with responsibility for the
day-to-day management and administration of the Program (the “ALIC Program
Manager”), and an individual in a supervisory capacity over the ALIC Program
Manager (the “ALIC Program Sponsor”) who will be responsible for remaining
informed with respect to the Program and attempting to resolve Disputes as
provided in Section 15.1. Company shall designate an individual with
responsibility for the day-to-day management and administration of the Program
solely with respect to the Company’s obligations under the Program (and to avoid
doubt, not the Third Party’s obligations under the Program) (“Company Program
Manager”) and an individual in a supervisory capacity over the Company Program
Manager (the “Company Program Sponsor”) who will be responsible for remaining
informed solely with respect to the Company’s obligations under the Program (and
to avoid doubt, not the Third Party’s obligations under the Program) and
attempting to resolve Disputes as it relates to the Company as provided in
Section 15.1. Third Party shall designate an individual with responsibility for
the day-to-day management and administration of the Program (“Third Party
Program Manager”) and an individual in a supervisory capacity over the Third
Party Program Manager (the “Third Party Program Sponsor”) who will be
responsible for remaining informed with respect to the Program and attempting to
resolve Disputes as provided in Section 15.1.

 

(b)          Each Program Manager shall have sufficient authority to facilitate
decision-making on behalf of his or her respective party and shall have
sufficient knowledge and experience to effectively and efficiently perform his
or her responsibilities. Subject to the provisions of Section 6.1(a), each
Program Manager shall make available a sufficient amount of his or her working
time, attention, skill, and efforts necessary to furthering the interests of the
Program. Any party may replace its Program Manager at any time upon notice to
the other parties, so long as the replacement Program Manager meets the
foregoing qualifications.

 

4

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

(c)          Each Program Sponsor shall have sufficient authority to negotiate
and facilitate the resolution of Disputes as part of the escalation process set
forth in Section 15.1.

 

6.2           Promoting the Program.

 

(a)          Promotional Activities. The promotional activities for the Program
in accordance with the agreed-upon marketing plan may include but not be limited
to the following: (i) advertisements and promotional messages included on the
Third Party Website; (ii) telemarketing to Third Party Customers under mutually
agreed upon terms; (iii) direct mail and email notices to Third Party Customers
regarding the availability of Health Insurance Products, upon terms mutually
agreed by the parties; provided, however, if such direct mail or email includes
other carriers, then ALIC’s right to mutually agree will be solely with respect
to its portion of the overall direct mail or email; (iv) advertising the Program
through social media outlets; and (v) other media mutually agreed by the
parties.

 

(b)          Collateral. (i) The parties shall cooperate and work together, each
at its own expense (except to the extent provided in Sections 3.1 and 6.2(b)(ii)
or as otherwise expressly stated in this Agreement) to design and develop
promotional collateral (“Collateral”) to be used in direct mail, email,
telemarketing, online, mobile, social media and other marketing campaigns to
promote the Program, which shall also include Company membership solicitation
(as it relates to the Program), as mutually agreed by the parties. Certificates,
Outlines of Coverage, applications, and other forms filed with regulators are
excluded from this paragraph. (ii) ALIC shall bear the costs and expenses for
the Collateral, including the cost of direct mail, and agrees to include Company
membership solicitation in each such marketing material. (iii) ALIC will be
responsible for acquiring all necessary regulatory approvals. All such
Collateral shall contain the Third Party Mark (as an endorsement) and Company
Mark, and Third Party and Company shall have the right to approve such
Collateral, such approval not to be unreasonably withheld, conditioned or
delayed. For the avoidance of doubt, except as provided in the preceding
sentence, ALIC shall have final approval on the content of all such Collateral.

 

(c)          Branding. All Collateral and promotional content relating to the
Program shall be co-branded, unless otherwise agreed in writing by the parties,
to the extent and in the manner permitted by (or not prohibited by) Applicable
Law. For the avoidance of doubt, all such Collateral and promotional content,
and all Program Materials, bearing the Marks of a party or its Affiliates shall
be approved by such party in writing, such approval not to be unreasonably
withheld, conditioned or delayed. As used in this Section, “writing” may include
electronic mail.

 

5

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

(d)          Annual Marketing Plan. The parties agree to make a good faith
effort to develop and agree upon a written marketing plan for each calendar year
no later than thirty (30) days before the end of the prior calendar year. The
parties agree to make a good faith effort to develop and agree upon a marketing
plan for the period commencing upon execution of this Agreement through December
31, 2014 as soon as commercially practicable following execution of this
Agreement. Notwithstanding any other provision of this Agreement (except the
other provisions of this Section 6.2(d), the level of funding by ALIC to be
included in the marketing plan shall be established at the sole but good faith
discretion of ALIC. Not later than sixty (60) days before the end of each
calendar year during the Term, ALIC will give notice to Third Party and Company
of the amount of funding it is willing to provide in a marketing plan for the
following calendar year specifically for Third Party endorsed Policies (a “Third
Party Marketing Plan”) (which amount will not be less than the amount determined
in good faith by ALIC taking into account the results and prospects of the
Program as a whole or in respect of Third Party and any other considerations it
deems relevant) or that it is not willing to fund a Third Party Marketing Plan
for the following calendar year. If ALIC notifies the Company that it elects not
to include any funding in a Third Party Marketing Plan for any calendar year
after calendar year 2014, Company may terminate this Agreement effective as of
the beginning of such calendar year. If ALIC notifies the Company that it elects
to include an amount of funding in a Third Party Marketing Plan for any calendar
year after calendar year 2014 that Third Party determines to be unreasonable,
then ALIC, Third Party and Company will all work together to determine an
appropriate amount for ALIC’s marketing expenditures for such year’s marketing
campaign. If they cannot agree, then the Company and Third Party shall each
designate an executive officer and ALIC shall designate an officer of its Senior
Supplemental Insurance Division to discuss and resolve the matter. All parties
will act in good faith and reasonably in trying to agree as to an appropriate
funding amount. If the parties cannot agree as to an appropriate funding amount,
then the level of funding by ALIC to be included in the Third Party Marketing
Plan shall be established in the sole but good faith discretion of ALIC;
provided, however, that if ALIC has not agreed to [***]. ALIC shall be required
to expend specifically to market Third Party endorsed Policies in any calendar
year no less than the amount established with respect to such calendar year
pursuant to the terms of this paragraph, unless Third Party agrees otherwise in
writing. [***].

 

ARTICLE 7 – CLAIMS ADJUSTMENT

 

ALIC shall have sole authority to adjust all claims on Health Insurance
Products. Neither Company nor Third Party shall have any authority or
responsibility to accept any claim report or to arrange any claim settlement. If
an insured or claimant attempts to report a claim to Company or Third Party,
Company or Third Party, as applicable, shall instruct such insured or claimant
to immediately report the claim directly to ALIC. The Company and Third Party
may each include a statement on their website to the effect that (i) it has no
authority or responsibility to accept any claim report or to arrange any claim
settlement with respect to any claims relating to Health Insurance Products, and
(ii) the claimant should report such claim directly to ALIC.

 

ARTICLE 8 – EXCLUSIVITY

 

8.1           Exclusivity.

 

(a)          Third Party Commitment. During the Term, Third Party will not (and
will cause its Affiliates not to), directly or indirectly, (i) license any of
the Third Party Marks to any third party for purposes of offering, endorsing or
promoting any other group or individual Medicare Supplement insurance product
from time to time, or (ii) offer, promote or endorse, any such products, or
assist any other insurance company, or any agency, marketing organization,
association or other person acting for or with any insurance company, in
offering any such products, using the Third Party Marks or any other marks
derivative thereof or similar thereto; provided, however, that in the event ALIC
does not obtain approvals or fails to maintain approvals in any Applicable
Jurisdiction, Third Party has the right to license the Third Party Marks, offer,
promote and endorse a competing Medicare supplement insurance product in such
Applicable Jurisdictions. Without limiting the generality of the foregoing,
Third Party will not (and will cause its Affiliates not to) accept advertising
for any group or individual Medicare supplement insurance products on RD.com or
any successor website; provided, that in the event Third Party promotes a
competing Medicare supplement insurance product in one or more Applicable
Jurisdictions in accordance with the prior sentence, then Third Party shall be
permitted to accept such advertising from the provider of such policy.

 

6

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

(b)          ALIC and Company Commitment. During the Term, [***] will not enter
into a co-brand arrangement [***]. For purposes of the foregoing, “Third Party
Competitor” means [***]. For the avoidance of doubt, neither the foregoing nor
any other provision of this Agreement shall preclude ALIC or its Affiliates or
Company or its Affiliates from advertising in publications or other media of any
Third Party Competitor, or from obtaining customer lists of any Third Party
Competitor.

 

8.2           Right of First Negotiation. In the event that Third Party intends
to offer, promote or endorse, directly or indirectly any third party’s Medicare
Advantage policy (“Other Senior Health Product”), Third Party shall notify ALIC
and Company and give ALIC and Company a thirty (30) day right of first
negotiation to enter into an agreement with Third Party for Third Party to
promote or endorse such Other Senior Health Product as issued by ALIC or its
Affiliates through the Program, on terms to be mutually agreed-upon by the
parties. If an agreement is not reached within such thirty (30) day period, then
Third Party may offer or promote such Other Senior Health Product outside of the
Program. To avoid doubt, ALIC shall pay the Company an agreed-upon Royalty with
respect to Other Senior Health Products if ALIC and Third Party agree to add
such product to this Agreement.1

 

8.3           Preservation of Business. During the Term and following the
expiration or termination of this Agreement, Third Party shall not, and Third
Party shall ensure that its Affiliates do not, directly target market through
mail, e-mail, phone or other communication any Certificateholder for any
Medicare Supplement insurance offered by an insurance company other than ALIC or
its Affiliates; provided, however, that following the Term solicitations by
Third Party that are made to Third Party Customers generally, shall not be
deemed to constitute prohibited target marketing. This does not preclude Third
Party from entering into any arrangements with any other insurance company for
purposes of marketing or offering insurance products that are not Medicare
Supplement insurance to Third Party Customers who are Certificateholders.

 

8.4           Non-Circumvent. For a period of [***] following the termination or
expiration of this Agreement unless terminated due to a breach by Company
pursuant to Section 9.2(a), without the prior written consent of the Company,
Third Party and ALIC will not, and will cause their respective Affiliates not
to, directly or indirectly, participate in, permit or collaborate, in the
offering of any Medicare Supplement Product with each other. Consents under this
Section 8.4 may be withheld in the sole discretion of the Party whose consent is
required.

 

8.5           Reasonableness of Provisions of Article 8. The parties acknowledge
and agree that the scope and other terms of the provisions of this ARTICLE 8 are
reasonable and are properly required for the protection of the relevant parties,
including, with respect to Sections 8.3 and 8.4, to protect ALIC’s and Company’s
respective investments in the Program and expected return on such investment. In
the event that a court or other governmental entity of appropriate jurisdiction
or an arbitrator finds that any such provision is unreasonable, the parties
agree that such governmental entity or arbitrator shall reduce the scope, time
period or other terms to the minimum event necessary so that such provision
shall be enforceable, and such provision, as so modified, shall be enforced as
so modified.

 

 



7

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

 

ARTICLE 9 - TERM AND TERMINATION

 

9.1           Program Term. This Agreement shall continue until the end of the
third (3rd) anniversary of the Effective Date (the “Initial Term”). Following
the Initial Term, the Agreement shall renew automatically without further action
of the parties for successive one (1) year terms (each a “Renewal Term” and
together with the Initial Term, the “Term”) unless any party provides written
notice of non-renewal to the other parties at least one-hundred and eighty (180)
days prior to the end of the Initial Term or then-current Renewal Term, as
applicable (in which case the Agreement shall expire as of the end of the
Initial Term or then-current Renewal Term, as applicable). Notwithstanding the
foregoing or any other provision of this Agreement, this Agreement shall
terminate automatically, without liability to Third Party other than
post-expiration and post-termination obligations, including payment obligations,
which shall survive such termination (provided that the obligations under
Section 9.2 hereof shall not be reduced or otherwise affected), in the event
that the ALIC-Company Program Agreement expires or is terminated.

 

9.2           Termination of Agreement. Notwithstanding anything in Section 9.1
to the contrary, this Agreement may be terminated by any party prior to the end
of the Term as provided below:

 

(a)          Any party may terminate this Agreement upon written notice to the
other parties if another party materially breaches any term or condition of this
Agreement, including any obligations relating to the promotion of the Program
set forth in this Agreement or in any marketing plan agreed to by the parties in
accordance with Section 6.2(d), provided that the breaching party has been given
written notice of the breach and has not cured such breach within thirty (30)
days after receipt of such notice.

 

(b)          Any party may terminate this Agreement upon written notice to the
other parties if any representation or warranty made by another party proves not
to have been true and correct in all material respects as of the date when made,
provided that the breaching party has been given written notice of the breach of
representation or warranty and, if capable of cure, has not cured such breach
within thirty (30) days after receipt of such notice.

 

(c)          Any party may terminate this Agreement immediately upon written
notice to the other parties if another party (i) generally does not pay its
debts as such debts become due, or admits in writing its inability to pay its
debts generally; (ii) makes a general assignment for the benefit of its
creditors; (iii) institutes any proceeding seeking to adjudicate it bankrupt or
insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency, or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property; (iv) has any proceeding instituted against it seeking to
adjudicate it bankrupt or insolvent or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency, or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property, if such proceeding is not
dismissed, within ninety (90) days; or (v) takes any corporate action to
authorize any of the actions set forth in Sections 9.2(c)(i) through 9.2(c)(iv)
above.

 

8

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

 

(d)          Third Party may terminate this Agreement on sixty (60) days written
notice to the other parties if fewer than [***] are issued during the [***]
period beginning on the Effective Date.

 

(e)          Any party may terminate this Agreement on thirty (30) days written
notice to the other parties if it reasonably determines in good faith, after
consultation with the other parties, that any event has occurred or circumstance
exists with respect to any party or the Program that can reasonably be expected
to cause harm to the reputation of the terminating party or its Affiliates.

 

(f)          ALIC may terminate this Agreement with nine (9) months written
notice if it determines in good faith that the occurrence of any regulatory or
other event or circumstance exists that adversely impacts, or could reasonably
be expected to adversely impact, ALIC’s economic interest. The event or
circumstance that is adverse, or could reasonably be expected to be adverse, to
ALIC’s economic interest must be material to the earnings of ALIC’s Medicare
Supplement business and not be reasonably capable of correcting. Before ALIC
provides notice of termination under this Section, ALIC shall notify the Company
and Third Party of the event or circumstance that adversely impacts ALIC’s
economic interest and, after consultation with the Company and Third Party, will
take action to remedy the adverse event or circumstance including raising rates
on the Health Insurance Products, closing sales of the Health Insurance Products
in specific states, changing the marketing strategy or a combination of these
actions. However, in the event that ALIC reasonably believes that none of these
actions will remedy the adverse economic impact to ALIC, it may, without taking
any specific action, terminate this Agreement under this Section. Upon written
notice of termination provided hereunder, ALIC’s obligations to market and
promote the Program shall end immediately provided that such termination shall
not end ALIC’s obligations to market and promote under the Program Agreement
unless ALIC otherwise has the right under the Program Agreement to end such
obligations.

 

(g)          Any party may terminate this Agreement on thirty (30) days written
notice to the other parties, after consultation with the other parties, upon the
discovery of any material regulatory violation by ALIC, the Company or Third
Party that relates to the Health Insurance Products; provided that such
regulatory violation is not cured during such thirty (30) day period.

 

(h)          This Agreement may be terminated in accordance with Section 6.2(d).

 

ARTICLE 10 - RIGHTS AND DUTIES AFTER TERMINATION

 

10.1         Post Termination Servicing. All terms, conditions and limitations
in this Agreement that relate to the servicing of Policies remaining in effect
shall continue to be effective after its expiration or termination of this
Agreement for so long as Policies are in effect, subject to all other Sections
of this Article.

 

10.2         Data and Records. Upon Termination of this Agreement, each party
shall return or certify to the destruction of all data and records provided to
the other parties except (a) those necessary to continue servicing the Policies,
and (b) to the extent that a party concludes it must retain such data and
records in order to meet regulatory or other legal requirements.

 

9

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

10.3         Renewal Rights; Post-Termination Payment of Third Party Fees. After
the Term, ALIC may offer to renew Policies. In the event that any Policy or
Renewal issued to a Qualified Third Party Customer prior to the expiration or
termination of this Agreement remains in effect following such expiration or
termination or is renewed after the expiration or termination of this Agreement,
ALIC and Company shall continue to have their payment obligations as set forth
in Schedule 5 to the extent set forth therein.

 

10.4         Non-Compete. In the event ALIC terminates the Overall Program as to
any Health Insurance Product pursuant to the ALIC-Company Program Agreement,
then for a period of [***] following the date of termination, ALIC shall not,
directly or indirectly, offer such Health Insurance Product (or replacement
policies of such Health Insurance Product) to any group within the United
States, other than in accordance with Section 10.3 hereof.

 

10.5         Survival. The following provisions shall survive the expiration or
termination of this Agreement: Sections 2.1, 2.2, 2.3, 3.1(b), 8.3 and 8.4,
ARTICLE 4, ARTICLE 5, ARTICLE 7, ARTICLE 10, ARTICLE 12, ARTICLE 13, ARTICLE 14,
ARTICLE 15 and ARTICLE 16, and Schedule 5.

 

ARTICLE 11 - REPRESENTATIONS AND WARRANTIES

 

11.1         Representations, Warranties and Continuing Covenants of the
Parties. Each party makes, represents, warrants and covenants to each other
party each and all of the following throughout the Term:

 

(a)          Such party is duly organized under the laws of its jurisdiction of
organization and has the corporate or limited liability company, as the case may
be, power and authority to conduct its business as presently conducted.

 

(b)          This Agreement and the other Transaction Agreements have been duly
authorized, executed and delivered by such party and constitutes legal, valid
and binding obligations of such party, enforceable against it in accordance with
its terms, except as such enforcement may be limited by bankruptcy, insolvency,
moratorium or similar laws affecting the enforcement of creditors rights
generally and principles of public policy.

 

(c)          The execution, delivery and performance of this Agreement and the
other Transaction Agreement and the consummation of the transactions
contemplated hereby and thereby will not constitute a violation or breach of, or
result in a default or loss of material right under Applicable Law or any
contract, agreement or other commitment of such party, except for any such
matters that singly and in the aggregate do not, and with the passage of time
will not, have a material adverse effect on the business, financial condition or
results of such party or its ability to perform its obligations under the
Transaction Agreement.

 

(d)          Such party’s operations under the Transaction Agreements do not and
shall not infringe any intellectual property rights or ownership rights of any
third party, including any United States patent existing on the Effective Date
or any copyright in the United States.

 

(e)          No pending or threatened litigation, investigation, or
administrative proceeding involving such party of or before any court, tribunal
or governmental body is known to such party, in which an adverse outcome would
have a material effect on the ability of such to perform fully its duties under
the Transaction Agreements.

 

10

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

 

11.2         Other Representations, Warranties and Continuing Covenants of ALIC.
In addition to the representations, warranties and covenants in Section 11.1,
ALIC represents, warrants and covenants that:

 

(a)          none of its Affiliates (other than Aetna Life Insurance Company and
its three (3) Affiliates that are signatories to this Agreement) currently
market or sell Medicare supplement insurance, and that ALIC will cause any of
its Affiliates that hereafter markets or sells Medicare supplement insurance to
become a party to this Agreement and to be bound by the terms and provisions
contained herein;

 

(b)          it will execute and make all decisions related to product design in
all material respects in accordance with Applicable Law;

 

(c)          it will bear all insurance risk associated with the Policies;

 

(d)          it will have sole responsibility for (i) performing legal and
regulatory filings complying in all material respects with Applicable Law, and
(ii) maintaining relationships with the state Departments of Insurance and any
other legal or regulatory bodies as required by Applicable Law, and will perform
such responsibilities in all material respects in accordance with Applicable
Law; and

 

(e)          it will market and administer the Policies in all material respects
in accordance with Applicable Law (it being understood that this representation
does not cover any action taken by Company or Third Party unless such action was
taken on ALIC’s behalf and with ALIC’s approval).

 

ARTICLE 12 - INDEMNIFICATION

 

12.1         Indemnity Obligations. Each party (the “Indemnitor”) shall
indemnify, defend, and hold harmless the other parties, their Affiliates, and
their respective officers, directors, employees and agents (the “Indemnified
Parties”) for and from any and all losses, liabilities, damages, actions,
claims, demands, settlements, judgments, and any other expenses including
attorneys' fees and expenses (collectively, “Claims”), which are asserted
against, incurred or suffered by the Indemnified Parties and which arise out of:

 

(a)          the violation of Applicable Law by the Indemnitor, its Affiliates
or any of their officers, directors, employees or agents;

 

(b)          the breach by the Indemnitor or its officers, directors, employees
or agents of any covenant, warranty, or representation contained in this
Agreement;

 

(c)          the failure of the Indemnitor or any of its officers, directors,
employees or agents to perform any of its duties or obligations under, or to
observe or to comply with the limitations on its authority contained in, this
Agreement; or

 

(d)          a claim by any Person that an Indemnitor’s Marks contained on the
Collateral infringe on such Person’s intellectual property rights.

 

11

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

12.2         Indemnification Conditions. An Indemnitor’s obligations under this
Agreement are conditioned upon (a) the Indemnified Party giving prompt, written
notice of a Claim except to the extent the Indemnitor is not materially
prejudiced thereby; (b) the Indemnitor having sole control of the defense and
settlement of a Claim (provided that (i) the Claim involves a claim for money
damages only; (ii) the Indemnitor can demonstrate to the Indemnified Party that
the Indemnitor has the financial wherewithal to diligently defend the Claim;
(iii) the Indemnitor promptly assumes and diligently conducts such defense with
counsel approved by the Indemnified Party (which approval shall not be
unreasonably withheld, conditioned or delayed) and (iv) the Indemnitor may not
settle any Claim in a manner that would adversely affect the Indemnified Party’s
rights, reputation or interests or involve an admission or finding of wrongdoing
or liability without the Indemnified Party’s prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed); and (c) the
Indemnified Party’s cooperation with the Indemnitor, at the Indemnitor’s
expense, in the defense and settlement of the Claim, as the Indemnitor may
reasonably request. The Indemnified Party shall have the right to participate in
the defense thereof with counsel of its choosing at its own expense.

 

12.3         Limitation of Liability. In no event shall a party hereto or any of
its directors, officers, employees, licensors, suppliers or other
representatives be liable for any indirect, special, exemplary, punitive or
consequential damages or damages for loss of profits, business interruption or
loss of goodwill arising from or relating to this Agreement or the Marks, even
if such party is expressly advised of the possibility of such damages, except in
the case of (a) gross negligence or willful misconduct, or (b) breach of ARTICLE
13. In addition, [***].

 

12.4         Injunctive Relief. Each party agrees that a breach of the
obligations set forth in Section 10.4, ARTICLE 8 or ARTICLE 13 may cause the
other parties irreparable harm for which monetary damages would be insufficient.
Accordingly, each party agrees that in the event of such breach or threatened
breach, in addition to remedies at law, the party alleging breach shall have the
right to injunctive or other equitable relief to prevent the breaching party’s
violations of its obligations hereunder, and hereby consents to the entry of
temporary restraints, a preliminary injunction, a permanent injunction and such
other equitable relief as the court may deem appropriate. The provisions of this
Section 12.4 shall not be deemed to limit any party’s right to injunctive relief
that might otherwise be available for any breach of this Agreement.

 

ARTICLE 13 - Confidential Information; Consumer Information

 

13.1         Definitions.

 

(a)          “Confidential Information” shall mean: (i) information that is
provided by or on behalf of any party or its Affiliates or consultants to any
other party or its agents in connection with this Agreement or the Program
including information regarding a party's or such party’s Affiliates’ financial
condition, customers and customer lists, policyholder information (including
name, address, phone number, email, policy inception and expiration dates),
underwriting rules and guidelines, pricing (including, with respect to ALIC,
insurance rates, rate order of calculation, rating factors, loss experience,
relativities, and symbols), information systems, business operations, plans or
strategies, product information, and marketing and distribution plans, methods,
and techniques; (ii) information that is marked “confidential,” “proprietary” or
in like words, or that is summarized in writing as confidential prior to or
promptly after disclosure to another party; (iii) any and all related research;
(iv) any and all designs, ideas, concepts, and technology embodied therein; and
(v) Nonpublic Personal Information.

 

12

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

(b)          "Nonpublic Personal Information" shall be defined with reference to
the Gramm-Leach-Bliley Act of 1999, 15 U.S.C. §§ 6801 et seq., and applicable
federal and state laws and regulations implementing the act (hereinafter,
"Privacy Laws"). Nonpublic Personal Information shall include any information:
(i) a consumer provides to a party or its Affiliates to obtain a financial
product or service; (ii) about a consumer resulting from any such transaction;
(iii) otherwise obtained about a consumer in connection with providing product
or service to that consumer; and (iv) any list, description, or other grouping
of consumers (and Publicly Available Information pertaining to them) that is
derived using any of the foregoing information that is not Publicly Available
Information.

 

(c)          “Publicly Available Information” shall be defined with reference to
the Privacy Laws and shall mean any information that a party has a reasonable
basis to believe is lawfully made available to the general public from: (i)
federal, state, or local government records; (ii) widely distributed media; or
(iii) disclosures to the general public that are required to be made by federal,
state, or local law.

 

13.2         Exceptions. Information is not considered confidential or
proprietary if it: (a) is or becomes Publicly Available Information other than
as a result of disclosure by the recipient or its Affiliates; (b) was available
to or already known by the recipient on a non-confidential basis prior to its
disclosure by another party; (c) is developed by the recipient independently of
any information acquired from another party; (d) becomes available to the
recipient on a non-confidential basis from a third party, provided that the
recipient has no reason to know that the third party is or may be bound by a
confidentiality agreement with the disclosing party. This Agreement does not
prohibit the disclosure of Confidential Information pursuant to a court order or
the requirement of any governmental authority, provided that the recipient
promptly notifies the disclosing party of any such order or requirement, and
cooperates, at the disclosing party’s expense, in any effort to obtain a
protective order from the issuing court or governmental authority limiting
disclosure and use of the information.

 

13.3         Standard of Care. Each party will hold each other party's
Confidential Information in confidence and will safeguard it in at least the
same manner as a prudent business person would safeguard his or her own
proprietary information and trade secrets.

 

(a)          The party receiving Confidential Information will not, and will not
permit any of its Affiliates, or any of its or their officers, directors,
employees, or representatives (collectively, “Representatives”) to, directly or
indirectly, report, publish, distribute, copy, disclose, or otherwise
disseminate the Confidential Information, or any portion thereof, to any third
party, and will not use, or permit any of its Representatives or Affiliates to
use, the Confidential Information, or any portion thereof, for the benefit of
itself, its Representatives or Affiliates, or any third party, or for any
purpose other than to administer and support the Program as provided for in this
Agreement and except as expressly authorized in writing by the disclosing party.
Disclosure will be limited to those Representatives who must examine the
Confidential Information in order to perform this Agreement.

 

(b)          The parties acknowledge that reuse and redisclosure of Nonpublic
Personal Information by a recipient is restricted by applicable Privacy Laws.
Each party hereby warrants and represents that it will fully comply with such
Privacy Laws in this regard, and indemnify, defend, and hold harmless the
disclosing party from any and all claims, damages and any other expense
including attorneys' fees, which are asserted against, incurred or suffered by
the disclosing party as a result of the recipient’s failure to comply with such
Privacy Laws.

13

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

(c)          Each party warrants and represents that it has, and will maintain
in effect for so long as it retains Nonpublic Personal Information, adequate
administrative, technical, and physical safeguards (i) to insure the security
and confidentiality of Nonpublic Personal Information, (ii) to protect against
any anticipated threats or hazards to the security or integrity of Nonpublic
Personal Information, and (iii) to protect against unauthorized access to or use
of Nonpublic Personal Information which could result in substantial harm or
inconvenience to any customer of any party. In the event that a party reasonably
believes that it has suffered a "security breach" as defined by Applicable Law,
such that Nonpublic Personal Information has been obtained by persons and/or
entities without authority to use or view such Nonpublic Personal Information,
such party shall notify the other parties, in writing, as soon as reasonably
practicable. Nonpublic Personal Information that is no longer to be retained by
the recipient shall be returned or destroyed by shredding, erasing, or otherwise
modifying the data to make it unreadable or undecipherable through any means.

 

(d)          Each party agrees that it and its Affiliates shall develop
appropriate and commercially reasonable measures to properly dispose of
Nonpublic Personal Information, in all formats and media, including electronic
records and records maintained in paper-based form or electronic form. Each
party agrees that it and its Affiliates shall take, at a minimum, reasonable
measures as prescribed under the Fair and Accurate Credit Transactions Act of
2003 (and subsequent amendments), to dispose of consumer information derived
from consumer reports.

 

13.4         Consumer Information.

 

(a)          ALIC, Company and Third Party acknowledge that the same or similar
information may be contained in Third Party Customer Information and
Certificateholder Information, and that each such pool of data will therefore be
considered separate information subject to the specific provisions applicable to
Consumer Information hereunder. Accordingly, except as otherwise expressly
provided herein with respect to the use of information for cross-selling
purposes, nothing herein shall restrict ALIC’s right to use Certificateholder
Information notwithstanding that it may also constitute Third Party Customer
Information. Nothing herein shall restrict Third Party’s right to use Third
Party Customer Information notwithstanding that it may also constitute
Certificateholder Information.

 

(b)          Certificateholder Information.

 

(i)          As between ALIC on the one hand, and the Company and Third Party on
the other hand, Certificateholder Information shall be the property of and
exclusively owned by ALIC, and shall be deemed the Confidential Information of
ALIC. Company and Third Party each acknowledges and agrees that (A) it has no
proprietary interest in the Certificateholder Information (other than, for Third
Party, with respect to Third Party Customer Information that may also be
included in Certificateholder Information as provided in Section 13.4(a) above
and for Company with respect to Company Member Information that may be included
in Certificateholder Information as provided in Section 13.4(a) above), and (B)
ALIC has the right to use Certificateholder Information for servicing,
administering and maintaining the Policies, and for marketing the Program as
contemplated by this Agreement, in each case, in compliance with Applicable Laws
and the Third Party privacy policy established and provided by Third Party to
ALIC as required under Section 13.4(d).

 

14

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

(ii)         Neither Company nor Third Party shall use, or permit to be used,
Certificateholder Information, except as provided in this Section 13.4(b).
Company and Third Party may use the Certificateholder Information in compliance
with Applicable Law and the applicable ALIC privacy policy established and
provided by ALIC to them as required under Section 13.4(d) solely: (A) for
purposes of promoting the Program; (B) as otherwise necessary to carry out their
respective obligations under this Agreement; (C) as required by Applicable Law;
and (D) as otherwise permitted under the terms of this Agreement. ALIC shall
provide the Company and Third Party with updates of Certificateholder
Information no less frequently than quarterly.

 

(c)          Third Party Customer Information.

 

(i)          As between ALIC and the Company on the one hand, and Third Party on
the other hand, Third Party Customer Information shall be the property of and
exclusively owned by Third Party, and shall be deemed the Confidential
Information of Third Party (other than, for ALIC, with respect to
Certificateholder Information that may also be included in Third Party Customer
Information as provided in Section 13.4(a) above and for Company, with respect
to Certificateholder Information that may also be included in Company Member
Information as provided in Section 13.4(a) above). ALIC and Company each
acknowledges and agrees that (A) it has no proprietary interest in the Third
Party Customer Information, and (B) Third Party has rights to use and disclose
Third Party Customer Information independent of whether such information also
constitutes Certificateholder Information. For the avoidance of doubt, nothing
in this Section 13.4(c)(i) shall relieve Third Party from complying with their
obligations under Section 8.3 (Preservation of Business).

 

(ii)         Neither ALIC nor its Affiliate, nor Company nor its Affiliates,
shall use, or permit to be used, Third Party Customer Information, except as
provided in this Section 13.4(c). ALIC and Company each may use the Third Party
Customer Information in compliance with Applicable Law, the terms and conditions
of this Agreement, and the applicable Third Party privacy policy solely: (A) for
purposes of promoting the Program; (B) as otherwise necessary to carry out their
respective obligations under this Agreement; (C) as required by Applicable Law;
and (D) as otherwise permitted under the terms of this Agreement. For the
avoidance of doubt, nothing in this Section 13.4(c)(ii) shall relieve ALIC or
Company from complying with their obligations under Section 2.2.

 

(d)          Privacy Policies. No later than the Effective Date, ALIC and Third
Party each shall provide the other with a copy of all privacy policies that
relate to such party’s Consumer Information. ALIC and Third Party each shall
ensure that its privacy policies permit the use and disclosure of such party’s
Consumer Information as contemplated under this Agreement. Except as otherwise
required by Applicable Law, neither ALIC nor Third Party shall make any change
to any privacy policy that would materially affect the ability to use or
disclose such party’s Consumer Information as contemplated by this Agreement,
without the consent of the ALIC or Third Party, as applicable.

15

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

13.5         Safeguards. Each party will establish and maintain appropriate
administrative, technical and physical safeguards designed to protect the
security, confidentiality and integrity of each other party’s Consumer
Information. These safeguards will be designed to protect against any
anticipated threats or hazards, and protect against unauthorized access to or
use of such information or associated records which could result in substantial
harm or inconvenience to any Third Party Customer, Company Member or
Certificateholder. Each party will ensure that any third party to whom it
transfers or discloses another party’s Consumer Information signs a written
contract with the transferor in which such third party agrees to substantively
the same privacy and security provisions as those in this Agreement. Each party
shall use the same degree of care in protecting the other parties’ Consumer
Information against unauthorized disclosure as it accords to its own
confidential customer information, but in no event less than a reasonable
standard of care.

 

13.6         Data Disposal. Each party shall develop and implement appropriate
and commercially reasonable measures to return or properly dispose of the other
parties’ Consumer Information, in all formats and media, including electronic
records and records maintained in paper-based form or electronic form, by
shredding, erasing, or otherwise modifying the data to make it unreadable or
undecipherable through any means. For the avoidance of doubt, this obligation
shall not apply to a party’s own Consumer Information, notwithstanding that it
may include data or elements that are also included in another party’s Consumer
Information.

 

13.7         Security Breach Requirements.

 

(a)          If there is any actual or suspected theft of, accidental disclosure
of, loss of, or inability to account for any Certificateholder Information or
Company Member Information known to be in the possession of Third Party or any
of its Affiliates or subcontractors and/or any unauthorized intrusions into the
facilities or secure systems of Third Party or any of its Affiliates or
subcontractors that is reasonably expected to affect Certificateholder
Information or Company Member Information (individually or collectively, “Third
Party Security Breach”), Third Party must immediately (i) notify ALIC or the
Company, as applicable, (ii) estimate the Third Party Security Breach’s effect
on ALIC or the Company, as applicable, (iii) specify the corrective action to be
taken, and (iv) investigate and determine if a Third Party Security Breach has
occurred. If, based upon Third Party’s investigation, Third Party determines
that there has been an actual Third Party Security Breach, Third Party must
promptly notify ALIC and/or the Company, as applicable, and must promptly
investigate the scope of the Third Party Security Breach, and must promptly take
corrective action to prevent further Third Party Security Breach. Third Party
must, as soon as is reasonably practicable, make a report to ALIC or the
Company, as applicable, including details of the Third Party Security Breach
(including Certificateholder(s)’or Company Member’s identities, as applicable,
and the nature of the information disclosed) and the corrective action that
Third Party and the party who experienced the Third Party Security Breach (the
“Third Party Affected Party”) has taken to prevent further Third Party Security
Breach. Third Party and the Third Party Affected Party must cooperate fully with
ALIC or the Company, as applicable, to notify the affected Certificateholder(s)
or Company Member(s), as applicable, as to the fact of and the circumstances of
the Third Party Security Breach as it affects each Certificateholder’s or
Company Member’s, as applicable, particular information if such notice is
required by Applicable Law. Additionally, Third Party and the Third Party
Affected Party must cooperate fully with all governmental authorities having
jurisdiction and authority for investigating a Third Party Security Breach
and/or any known or suspected criminal activity.

16

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

(b)          If there is any actual or suspected theft of, accidental disclosure
of, loss of, or inability to account for any Third Party Customer Information
known to be in the possession of ALIC or any of its Affiliates or subcontractors
and/or any unauthorized intrusions into the facilities or secure systems of ALIC
or any of its Affiliates or subcontractors that is reasonably expected to affect
Third Party Customer Information (individually or collectively, “ALIC Security
Breach”), ALIC must immediately (i) notify Third Party, (ii) estimate the ALIC
Security Breach’s effect on Third Party, (iii) specify the corrective action to
be taken, and (iv) investigate and determine if an ALIC Security Breach has
occurred. If, based upon ALIC’s investigation, ALIC determines that there has
been an actual ALIC Security Breach, ALIC must promptly notify Third Party, and
must promptly investigate the scope of the ALIC Security Breach, and must
promptly take corrective action to prevent further ALIC Security Breach. ALIC
must, as soon as is reasonably practicable, make a report to Third Party,
including details of the ALIC Security Breach (including Certificateholder(s)’
identities and the nature of the information disclosed) and the corrective
action that ALIC and the party who experienced the ALIC Security Breach (the
“ALIC Affected Party”) has taken to prevent further ALIC Security Breach. ALIC
and the ALIC Affected Party must cooperate fully with Third Party to notify the
affected Certificateholder(s) as to the fact of and the circumstances of the
ALIC Security Breach as it affects each Certificateholder’s particular
information if such notice is required by Applicable Law. Additionally, ALIC and
the ALIC Affected Party must cooperate fully with all governmental authorities
having jurisdiction and authority for investigating an ALIC Security Breach
and/or any known or suspected criminal activity.

 

13.8         HIPAA Agreement. The parties are concurrently entering into a HIPAA
Business Associate Agreement, which is attached as Schedule 13.8.

 

13.9         Disclosure Concerning this Agreement. The parties recognize that
this Agreement and, potentially, other Transaction Agreements may be required to
be filed by the Company [and Third Party] with the Securities and Exchange
Commission. In connection with any such filing, the Company [and Third Party]
shall provide ALIC with a copy of any such prepared filing and shall consult
with ALIC as to those areas as to which confidential treatment will be
requested, which request shall not be unreasonable.

 

ARTICLE 14 – Marks, CO-BRANDED WEBSITES, and Licenses

 

14.1         Approval of ALIC Material.

 

(a)          ALIC shall submit to Company and Third Party, as applicable, for
Company’s and Third Party’s review and approval in each instance, as applicable,
prior to publication or use, any artwork, scripts, copy, advertising,
promotional materials, direct mail, press releases, newsletters or other
communications or publicity, including the Program Website, to be published or
distributed to or used by ALIC with respect to the Program marketed to Third
Party Customers or that use any Company Marks or Third Party Marks, as
applicable, presently in existence or hereafter established (collectively, the
“ALIC Material”).

 

(b)          Company or Third Party, as applicable, shall approve or reject the
ALIC Material, as applicable, by notifying ALIC within seven (7) Business Days
following the receipt by Company or Third Party, as applicable, of the subject
ALIC Material for review (the “ALIC Material Review Period”); provided, however,
that such approval shall not be unreasonably withheld, conditioned or delayed.
If Company or Third Party, as the case may be, notifies ALIC of changes required
for approval, ALIC shall resubmit the ALIC Material for approval with the
required changes.

 

(c)          ALIC shall be responsible for assuring legal compliance and
obtaining all required regulatory approvals with respect to the ALIC Material.

17

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

14.2         Approval of Company Material and Third Party Material.

 

(a)          Company Material.

 

(i)          Company shall submit to ALIC and Third Party, as applicable, for
ALIC’s and Third Party’s review and approval in each instance, as applicable,
prior to publication or use, any artwork, advertising, promotional materials,
direct mail, press releases, newsletters or other communication or publicity to
be published or distributed by Company with respect to the Program distributed
to Third Party Customers, or that use any ALIC Marks or Third Party Marks, as
applicable, presently in existence or hereafter established (collectively, the
“Company Material”).

 

(ii)         The Company Material shall not be used until approved in writing by
ALIC or Third Party, as applicable. ALIC or Third Party, as applicable, shall
approve or reject the Company Material or notify Company of any reasonable
changes to be made as a condition to ALIC’s or Third Party’s approval of the
Company Material within seven (7) Business Days following receipt of the subject
Company Material by ALIC or Third Party, as applicable, for review (the “Company
Material Review Period”). If ALIC or Third Party, as applicable, notifies
Company of changes required for approval, then Company shall resubmit the
Company Material for approval with the required changes.

 

(b)          Third Party Material.

 

(i)          Third Party shall submit to ALIC and Company for ALIC’s and
Company’s review and approval in each instance prior to publication or use, any
artwork, scripts, copy, advertising, promotional materials, direct mail, press
releases, newsletters or other communication or publicity to be published or
distributed by Third Party with respect to the Program marketed to Third Party
Customers, or that use any ALIC Marks or Company Marks presently in existence or
hereafter established (collectively, the “Third Party Material”).

 

(ii)         The Third Party Material shall not be used until approved in
writing by ALIC and Company. ALIC and Company shall approve or reject the Third
Party Material or notify Third Party of any reasonable changes to be made as a
condition to ALIC’s or Company’s approval of the Third Party Material within
seven (7) Business Days following receipt of the subject Third Party Material by
ALIC or the Company for review (the “Third Party Material Review Period”). If
ALIC or Company notifies Third Party of changes required for approval, then
Third Party shall resubmit the Third Party Material for approval with the
required changes.

 

14.3         Intellectual Property.

 

(a)          ALIC shall own all right, title, and interest in any Intellectual
Property rights owned by ALIC as of the Effective Date of this Agreement, or
developed by ALIC independently of its activities under this Agreement; Company
shall own all right, title and interest in any Intellectual Property rights
owned by Company as of the Effective Date of this Agreement, or developed by
Company independently of its activities under this Agreement; and Third Party
shall own all right, title and interest in any Intellectual Property rights
owned by Third Party as of the Effective Date of this Agreement, or developed by
Third Party independently of its activities under this Agreement.

18

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

(b)          To the extent that any party solely creates or develops any
Intellectual Property in connection with this Agreement, such party shall own
all Intellectual Property rights therein, provided, however, that such party
grants to the other parties a non-exclusive license to use such Intellectual
Property solely in connection with such other party's exercise of rights and
fulfillment of obligations under this Agreement and solely during the Term.

 

(c)          In the event that any of the parties jointly develop or create
Intellectual Property in connection with the Program Agreement (“Jointly
Developed IP”), the parties acknowledge and agree that Jointly Developed IP
shall be co-owned by the parties that jointly develop such Jointly Developed IP
without a duty to account to the other parties, provided however such Jointly
Developed IP shall not include any Program Website Intellectual Property. The
parties that jointly develop and co-own Jointly Developed IP may use the Jointly
Developed IP during the Term, but following the expiration or termination of the
Agreement, no party shall use the Jointly Developed IP without the written
consent of the other party or parties that jointly developed and co-own such
Jointly Developed IP.

 

14.4         Marks. Except as provided under this Agreement, and except for
nominative fair use as determined by Applicable Law, no party shall use the
Marks of any other party, or of the any other party’s Affiliates, in any manner
that is not authorized in writing (including electronic mail) by the other
party, including in any news release, advertising, circular, stuffer, brochure,
promotional material, Internet domain name, website, electronic mail, metatag or
search engine optimization.

 

(a)          Company Marks. Subject to the limitations contained in this ARTICLE
14, Company hereby grants to ALIC and Third Party a non-exclusive limited
license to use certain Marks and logos owned by the Company or its Affiliates
that are set forth in Schedule 14.4(a), which may be updated from time to time
in writing (collectively, the “Company Marks”), solely in connection with the
Program. Such license shall be irrevocable as long as this Agreement remains in
effect, and the Company Marks are not misused by ALIC or Third Party, as
applicable, or are used other than as provided herein (in which event Company
shall have the right to revoke the rights provided for herein). ALIC and Third
Party each acknowledges and agrees that the grant of the foregoing license shall
not be construed as the grant of any right, title or interest in the Company
Marks (except the right to use the Company Marks in connection with the Program)
and that the Company Marks are the sole and exclusive property of Company.
Neither ALIC nor Third Party shall have the right to sublicense the Company
Marks without the prior written consent of Company in each instance. ALIC and
Third Party each must obtain approval, in each instance, as to the manner by
which it uses the Company Marks. Company represents and warrants that the
Company Marks do not and shall not infringe upon, dilute or misappropriate, as
applicable, any patent, trademark, copyright, trade secret or other intellectual
property or proprietary right of any third party. Notwithstanding the foregoing,
ALIC may continue to use the Company’s and its Affiliates’ names (but not their
logos) for non-marketing purposes following the expiration or termination of
this Agreement as required to continue to service and maintain Policies and
Renewals.

19

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

(b)          ALIC Marks. Subject to the limitations contained in this ARTICLE
14, ALIC hereby grants to Company and Third Party a non-exclusive limited
license to use certain Marks and logos owned by ALIC or its Affiliates that are
set forth in Schedule 14.4(b), which may be updated from time to time in writing
(collectively, the “ALIC Marks”), solely in connection with the Program. Such
license shall be irrevocable as long as this Agreement remains in effect, and
the ALIC Marks are not misused by Company or Third Party or are used other than
as provided herein (in which event ALIC shall have the right to revoke the
rights provided for herein). Company and Third Party each acknowledges and
agrees that the grant of the foregoing license shall not be construed as the
grant of any right, title or interest in the ALIC Marks (except the right to use
the ALIC Marks in connection with the Program) and that the ALIC Marks are the
sole and exclusive property of ALIC. Neither Company nor ALIC shall have the
right to sublicense the ALIC Marks without the prior written consent of ALIC in
each instance. Third Party and Company each must obtain approval, in each
instance, as to the manner in which it uses the ALIC Marks. ALIC represents and
warrants that the ALIC Marks do not and shall not infringe upon, dilute or
misappropriate, as applicable, any patent, trademark, copyright, trade secret or
other intellectual property or proprietary right of any third party.

 

(c)          Third Party Marks. Subject to the limitations contained in this
ARTICLE 14, Third Party hereby grants to ALIC and the Company a non-exclusive
limited license to use certain Marks and logos owned by Third Party or its
Affiliates that are set forth in Schedule 14.4(c), which may be updated from
time to time in writing (collectively, the “Third Party Marks”), solely in
connection with the Program. Such license shall be irrevocable as long as this
Agreement remains in effect, and the Third Party Marks are not misused by ALIC
or the Company, as applicable, or are used other than as provided herein (in
which event Third Party shall have the right to revoke the rights provided for
herein). ALIC and the Company each acknowledges and agrees that the grant of the
foregoing license shall not be construed as the grant of any right, title or
interest in the Third Party Marks (except the right to use the Third Party Marks
in connection with the Program) and that the Third Party Marks are the sole and
exclusive property of Third Party. Neither ALIC nor the Company Party shall have
the right to sublicense the Third Party Marks without the prior written consent
of Third Party in each instance. ALIC and the Company each must obtain approval,
in each instance, as to the manner by which it uses the Third Party Marks. Third
Party represents and warrants that the Company Marks do not and shall not
infringe upon, dilute or misappropriate, as applicable, any patent, trademark,
copyright, trade secret or other intellectual property or proprietary right of
any third party. Notwithstanding the foregoing, ALIC may continue to use Third
Party’s and its Affiliates’ names (but not their logos) for non-marketing
purposes following the expiration or termination of this Agreement as required
to continue to service and maintain Policies and Renewals.

 

14.5         Trademark Disputes. The parties agree that any and all disputes
between the parties with respect to a party’s Marks licensed under this
Agreement (each a “Trademark Dispute”) shall be subject to the escalation
process described in Section 15.1, but shall not be subject to arbitration under
Section 15.2. If no satisfactory resolution to a Trademark Dispute is reached
after completing the steps described in Section 15.1, any party may bring suit
regarding such Trademark Dispute in the state or federal courts situated in New
York, NY. Each party hereby consents to the jurisdiction of any such court in
any such suit, action or proceeding, and waives any objection which it may have
to the laying of the venue of any such suit, action or proceeding in any such
court. Each party irrevocably waives any and all right to trial by jury in any
legal proceeding between the parties relating to a Trademark Dispute.
Notwithstanding the requirement that Trademark Disputes be subject to the
escalation procedures set forth in Section 15.1, this provision shall not limit
any party’s right to obtain any provisional or other remedy, including specific
performance or injunctive relief, from any court of competent jurisdiction, as
may be necessary pending resolution of the Trademark Dispute.

20

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

ARTICLE 15 - Disputes

 

15.1         Escalation Procedure. Prior to the institution of arbitration
procedures in accordance with Section 15.2, a party shall escalate the matter
for consideration by notifying the other party or parties to the Dispute in
writing. The Program Sponsors for the applicable parties shall meet in person or
by telephone within five (5) Business Days of receipt of such notice and attempt
in good faith to resolve the Dispute. If no satisfactory resolution is reached
between the Program Sponsors within ten (10) Business Days of such meeting, the
Company and/or Third Party shall designate an executive officer and ALIC shall
designate an officer of its Senior Supplemental Insurance Division to negotiate
with respect to the Dispute, and the senior officers of the parties to the
Dispute shall meet in person or by telephone within five (5) Business Days after
the end of such ten (10) Business Day period and attempt in good faith to
resolve the Dispute. If no satisfactory resolution is reached between the
designated senior officers within ten (10) Business Days of such meeting, any
party to the Dispute may elect to resolve the Dispute pursuant to arbitration
consistent with Section 15.2. For avoidance of doubt, any Trademark Dispute
shall be disputed in accordance with Section 14.5 and shall not be subject to
arbitration under Section 15.2.

 

15.2         Arbitration.

 

(a)          Subject to Sections 14.5 and 15.1, all Disputes shall be settled by
arbitration conducted in New York, NY or such other place as the parties may
agree. If the applicable parties are unable to resolve any Dispute, such Dispute
shall be submitted to mandatory and binding arbitration at the election of any
party to the Dispute (the “Disputing Party”). Except as otherwise provided in
this Section 15.2, the arbitration shall be pursuant to the Commercial
Arbitration Rules of the American Arbitration Association (the “AAA”) and the
AAA’s Supplementary Procedure for Large, Complex Disputes. Each of the
arbitrators in the panel of three arbitrators (the “Arbitration Panel”) shall be
an attorney licensed to practice law in the United States for at least fifteen
(15) years and experienced in representing businesses in commercial matters and
provided that no arbitrator shall have represented any of the parties to this
Agreement in any matter whatsoever during the prior ten (10) years. If only two
parties are involved in the Dispute, then each party to the Dispute shall select
one arbitrator and the two arbitrators so selected shall select a third, neutral
arbitrator. If all three parties are involved in the Dispute, then the Dispute
will be decided by a single neutral arbitrator selected in accordance with the
AAA rules specified above.

 

(b)          The arbitration proceedings and all testimony, filings, documents
and information relating to or presented during the arbitration proceedings
shall be deemed to be information subject to the confidentiality provisions of
this Agreement. Subject to Section 15.2(f), the Arbitration Panel will have no
power or authority, under the Commercial Arbitration Rules of the AAA or
otherwise, to relieve the parties from their agreement hereunder to arbitrate or
otherwise to amend or disregard any provision of this Agreement, except as
contemplated in Section 8.2.

 

(c)          Within fifteen (15) days after the closing of the arbitration
hearing, the Arbitration Panel shall prepare and distribute to the applicable
parties a writing setting forth the Arbitration Panel's finding of facts,
conclusions of law and award relating to the Dispute, including the reasons for
the giving or denial of any award. The findings and conclusions and the award,
if any, shall be deemed to be information subject to the confidentiality
provisions of this Agreement. Notwithstanding anything contained in this
Section 15.2 to the contrary, the applicable parties shall use commercially
reasonable efforts to conclude any arbitration proceedings within ninety (90)
days of the commencement thereof.

 

(d)          Any award rendered by the Arbitration Panel will be final,
conclusive and binding upon the applicable parties and any judgment hereon may
be entered and enforced in any court of competent jurisdiction.

21

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

(e)          Each applicable party will bear the fees, costs and expenses of the
arbitrator which it selected. Each applicable party will bear an equal share of
all fees, costs and expenses of the third neutral arbitrator and all fees and
expenses of the AAA in connection with the dispute resolution proceeding.
Notwithstanding any law or AAA rules to the contrary, each party will bear all
the fees, costs and expenses of its own attorneys, experts and witnesses;
provided, however, that in connection with any judicial proceeding to compel
arbitration pursuant to this Agreement or to enforce any award rendered by the
Arbitration Panel, the prevailing party in such a proceeding will be entitled to
recover reasonable attorneys' fees and expenses incurred in connection with such
proceeding, in addition to any other relief to which it may be entitled.

 

(f)          The parties acknowledge and agree that performance of the
obligations under this Agreement necessitates the use of instrumentalities of
interstate commerce.

 

(g)          Notwithstanding the requirement to submit all Disputes within the
scope of Section 15.2 to mandatory and binding arbitration and to follow the
escalation procedures set forth in Section 15.1, this provision shall not limit
any party’s right to obtain any provisional or other remedy, including specific
performance or injunctive relief, from any court of competent jurisdiction, as
may be necessary pending arbitration or other resolution of the Dispute as
contemplated by this Section 15.2 to protect its rights under this Agreement,
including its rights under ARTICLE 8, ARTICLE 10 and ARTICLE 13. The parties
recognize that remedies under law with respect to any breach of this Agreement
may be inadequate and that any party may seek specific performance, injunctive
relief or other equitable relief from a court pursuant to Section 14.5 or on a
provisional basis under this Section 15.2(g) or from an Arbitration Panel
pursuant to this Section 15.2 to prevent or remedy a breach hereof, including a
breach of ARTICLE 8, ARTICLE 10, ARTICLE 13 or ARTICLE 14.

 

ARTICLE 16 - MISCELLANEOUS

 

16.1         Governing Law. All of the rights and duties of the parties arising
from or relating in any way to the subject matter of this Agreement will be
governed, construed, and enforced pursuant to the laws of the State of Delaware,
without regard to Delaware’s rules concerning the conflict of laws.

 

16.2         Disaster Recovery. Each party shall maintain policies and
procedures relevant to contingency and business resumptions plans, disaster
recovery plans and proper risks controls in accordance with good industry
practices. Upon request, each party shall provide each other party with a copy
of such policies and procedures, which shall be treated as confidential in
accordance with ARTICLE 13.

 

16.3         Severability. The final determination by a court, arbitrator or
regulatory authority of competent jurisdiction of the invalidity or
unenforceability of any provision(s) of this Agreement shall in no way impair or
affect the validity or enforceability of any other provision of this Agreement,
all of which shall remain fully effective. In addition, a decision of a
regulator or state agency that state law or regulation does not permit the
operation of the Program in a particular jurisdiction shall in no way impair or
affect the validity or enforceability of this Agreement or any provision hereof
in any other jurisdiction.

22

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

16.4         Relationship of the Parties; Limitations on Responsibilities. No
party is responsible for the debts and liabilities of any other party. Nothing
shall be deemed to create any form of partnership or joint venture, or fiduciary
relationship, between or among any of the parties. No party shall have any
participation in, by way of management or otherwise, the operations of the other
parties, other than as provided for in this Agreement, and nothing shall be
deemed to create or recognize any relationship other than that which is
expressly described herein. Neither Company nor ALIC shall be obligated to
exercise any rights or enforce any obligations under the Program Agreement.
Neither Company nor ALIC shall have any liability to Third Party for any breach
by Company or ALIC of the Program Agreement.

 

16.5         Use of Affiliates or Third Parties by ALIC. Any obligations to be
performed by, or rights of, ALIC hereunder, including the issuance or
administration of any Policy may be performed or exercised, as the case may be,
by any Affiliate of ALIC, and ALIC may contract with a third party (including a
third party administrator) to perform any obligations of ALIC hereunder, except
that, without the consent of the Company and Third Party, all Health Insurance
Products under the Program shall be issued by ALIC or Affiliates thereof. The
delegation of obligations hereunder by ALIC shall not relieve ALIC of its
responsibilities and obligations under this Agreement and the Transaction
Agreements.

 

16.6         Force Majeure. No party shall be deemed to be in default of any
provision of this Agreement for any failure in performance resulting from acts
or events beyond the reasonable control of such party (“Force Majeure Events”).
For purposes of this Agreement, such acts shall include acts of God, civil or
military authority, civil disturbance, war, fires, terrorist acts, or other
catastrophes or events beyond the party's reasonable control. In the event of
any Force Majeure Event, the disabled party shall use all reasonable efforts to
meet its obligations as set forth in this Agreement. The disabled party shall
promptly and in writing advise the other parties if it is unable to perform due
to a Force Majeure Event, the expected duration of any such inability to perform
and of any developments (or changes therein) that appear likely to affect the
ability of that party to perform any of its obligations hereunder in whole or in
part.

 

16.7         Notices. All notices or other communications given under this
Agreement shall be in writing and shall be deemed given or delivered when
delivered personally or when sent by registered or certified mail postage
prepaid, by prepaid private courier, by overnight courier or by facsimile
transmission with a confirmation copy by first-class mail postage prepaid. Any
such notice shall be sent as follows:

 

23

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

If to ALIC:

Aetna Senior Supplemental Insurance

800 Crescent Centre Drive

Franklin, TN 37067

Attn: Legal Department

 

If to Company:

Lee Lazarus

Chief Operating Officer

Grandparents.com, Inc.

589 Eighth Avenue, 6th Floor

New York, NY 10018



 

If to Third Party:

Chief Sales Officer

Reader’s Digest

750 Third Avenue

New York, NY 10017

 

 

Copy to:

Steve Kamen, Esq.

Sills Cummis & Gross P.C.

One Riverfront Plaza

Newark, NJ 07102



Copy to:

General Counsel

Reader’s Digest

75 South Broadway

White Plains, NY 10601  

 

16.8         Waiver. No waiver or modification of this Agreement or any
covenant, condition, or limitation herein contained shall be valid unless in
writing and duly executed by all parties. No evidence of any waiver or
modification shall be offered or received in evidence in any proceeding,
arbitration, or litigation between the parties hereto arising out of or
affecting this Agreement, or the rights or obligations of any party hereunder,
unless such waiver or modification is in writing and duly executed as aforesaid.
The provisions of this Section may not be waived except as herein set forth. The
failure to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of any such term, covenant, or
condition nor shall any waiver of relinquishment of any right or power
hereunder, at any one or more times, be deemed a waiver or relinquishment of
such right or power at any other time or times.

 

16.9         Entire Agreement. This Agreement, together with all exhibits and
schedules attached hereto, embodies the entire understanding between the parties
regarding the subject matter hereof. All prior or contemporaneous
correspondence, proposals, offers, conversations, or memoranda relating to the
subject matter hereof are superseded by this Agreement and all exhibits and
schedules attached hereto, and are without any further force or effect
whatsoever. Except as otherwise provided in this Section 16.9, no change,
alteration, or modification hereof may be made except in a writing that
expressly refers to this Agreement and is signed by both parties. ALIC and the
Company may amend this Agreement without the consent of the Third Party (a) if
there is a corresponding provision in the Program Agreement, (b) if, but only to
the extent, such corresponding provision is amended in the Program Agreement,
(c) if such change is not materially adverse to the Third Party and (d) if such
change does not affect any of the Royalty, [***] or [***] payable to the Third
Party.

 

16.10         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which together
shall constitute but one and the same instrument.

 

24

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

16.11         Captions. The captions contained in this Agreement are for
purposes of organization only and do not constitute a part of this Agreement.

 

16.12         Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

16.13         No Third-Party Beneficiaries. Except as contemplated by ARTICLE
12, there shall be no third-party beneficiaries to this Agreement, and no third
party has any rights hereunder.

 

16.14         Assignment. Except as provided in Section 16.5, neither this
Agreement nor any rights or obligations hereunder may be assigned by any party
hereto without the prior consent in writing of the other parties. Any purported
assignment without such consent is void and of no effect.

 

16.15         Insurance.

 

(a)          During the Term, Third Party agrees to purchase the following
insurance coverage from an authorized insurance company:

 

(i)          comprehensive general liability insurance with limits for bodily
injury and property damage of not less than $3,000,000 in the aggregate and per
occurrence; and

 

(ii)         errors and omissions (professional liability) coverage with limits
of not less than $1,000,000 for each occurrence.

 

(b)          The insurance coverages described in Section 16.15(a) shall not be
reduced or canceled by Third Party unless such insurance is replaced by another
qualified insurance carrier without any lapse of coverage. Any changes in
carriers for the coverage specified in Section 16.15(a)(ii) shall include a
retroactive date covering any losses from the Effective Date. Such insurance
shall be primary and noncontributory to any insurance maintained by ALIC or the
Company.

 

(c)          Third Party shall name ALIC and Company as an additional insured on
the coverages described in Section 16.15(a). In addition, ALIC and Company shall
be listed as a party to receive notice of cancellation of any such coverages by
the insurance company. Third Party shall provide ALIC and Company with
certificates of insurance promptly upon request by ALIC or Company.

 

16.16         ALIC-Company Program Agreement. This Agreement is not intended to,
and shall not be construed to, limit, diminish or otherwise reduce the rights or
obligations of ALIC and the Company under the ALIC-Company Program Agreement.

 

16.17         Allocation of Program Expenses. Unless otherwise specifically
provided in this Agreement, each party will be responsible for all costs and
expenses incurred by it in connection with complying with its responsibilities
under this Agreement.

 

25

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

16.18         Audit Rights.

 

(a)          Each party shall keep, maintain and preserve in accordance with its
generally applicable record retention policies, records of transactions related
to this Agreement that are accurate in all material respects. Third Party at its
own cost and expense shall have the right once in every twelve (12) month period
upon at least seven (7) days’ advance written notice and during normal business
hours to audit the books and records of the Company and ALIC related to their
compliance with their respective obligations under this Agreement, at the
offices of the Company or ALIC, as applicable; provided that in the event any
such audit determines that the payments made by the Company for the audited
period to Third Party were deficient in excess of ten per cent (10%) of the
actual amount due for the period audited because of errors in the amounts
received by the Company from ALIC, then one-hundred percent (100%) of the
reasonable costs and expenses of such audit incurred by Third Party shall be
paid by ALIC, and if any such audit determines that the payments made by the
Company for the audited period to Third Party were deficient in excess of ten
per cent (10%) of the actual amount due for the period audited because of
non-payment by Company (other than by reason of errors in the amounts received
by the Company from ALIC or the non-payment of the amount due from ALIC to
Company), then one-hundred percent (100%) of the reasonable costs and expenses
of such audit incurred by Third Party shall be paid by the Company. In the event
of a deficiency in the amount paid to Third Party by Company other than by
reason of errors in the amounts received by the Company from ALIC or the
non-payment of the amount due from ALIC to Company, Company shall immediately
pay to Third Party the deficiency together with interest (at the rate specified
in Section 16.18(b)) from the date due. In the event of a deficiency in the
amount paid to Third Party by Company by reason of errors in the amounts
received by the Company from ALIC or the non-payment of the amount due from ALIC
to Company, ALIC shall immediately pay to Company the deficiency in ALIC’s
payment to Company together with interest (at the rate specified in
Section 16.18(b)) from the date due, and, upon receipt, Company shall
immediately pay to Third Party the deficiency in Company’s payment to Third
Party together with interest (at the rate specified in Section 16.18(b)) from
the date due.

 

(b)          For purposes of determining interest due pursuant to
Section 16.18(a), interest shall be calculated at a monthly interest rate equal
to the lesser of (i) an annual rate of eight percent (8%), or (ii) the annual
U.S. prime rate as published in the Wall Street Journal on the last business day
of the applicable month, in each case divided by twelve (12).

 

(c)          The Company will provide Third Party with reports that it receives
from ALIC hereunder within ten (10) business days of receiving such information
from ALIC; provided, however, that the Company shall only be obligated to
provide Third Party with such reports, or portions thereof, containing
information relating to Third Party or the Program or to Company or ALIC’s
obligations hereunder.

 

[Signature Page Follows]

 

26

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

IN WITNESS WHEREOF, Company, ALIC and Third Party have caused this Agreement to
be executed by their respective officers thereunto duly authorized as of
Effective Date.

 

AETNA LIFE INSURANCE COMPANY

 

By: /s/ Patrick Fleming             Name: Patrick Fleming             Title: AVP
and Actuary  

 

AMERICAN CONTINENTAL INSURANCE COMPANY

 

By: /s/ Tyrle S. Wooldridge             Name: Tyrle S. Wooldridge            
Title: President & CEO  

 

CONTINENTAL LIFE INSURANCE COMPANY OF BRENTWOOD, TENNESSEE

 

By: /s/ Tyrle S. Wooldridge             Name: Tyrle S. Wooldridge            
Title: President & CEO  

 

AETNA HEALTH & LIFE INSURANCE COMPANY

 

By: /s/  Michael Atchinson             Name: Michael Atchinson            
Title: CMO  

 

27

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

GRANDPARENTS.COM, INC.

 

By: /s/ Steve Leber             Name: Steve Leber             Title: CEO  

 

READER’S DIGEST FINANCIAL SERVICES, INC

 

By: /s/ Howard Halligan             Name: Howard Halligan             Title:
President  

  

28

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

APPENDIX A

 

Definitions and Construction

 

A.          Definitions. As used in this Agreement, the following terms will
have the following meanings:

 

“AAA” has the meaning set forth in Section 15.2(a).

 

“Affiliate” means any entity that, directly or indirectly, majority owns or
controls, is majority owned or controlled by, or is under common majority
ownership or control with, a party to this Agreement.

 

“Agreement” has the meaning set forth in the preamble.

 

“ALIC” has the meaning set forth in the preamble.

 

“ALIC Affected Party” has the meaning set forth in Section 13.7(b).

 

“ALIC-Company Program Agreement” has the meaning set forth in Section 1.1(a).

 

“ALIC Customer” has the meaning set forth in Section 2.2.

 

“ALIC Customer Documents” has the meaning set forth in Section 2.3.

 

“ALIC Marks” has the meaning set forth in Section 14.4(b).

 

“ALIC Material” has the meaning set forth in Section 14.1(a).

 

“ALIC Material Review Period” has the meaning set forth in Section 14.1(b).

 

“ALIC Program Manager” has the meaning set forth in Section 6.1(a).

 

“ALIC Program Sponsor” has the meaning set forth in Section 6.1(a).

 

“ALIC Security Breach” has the meaning set forth in Section 13.7(b).

 

“Applicable Jurisdictions” means all fifty (50) states of the United States and
the District of Columbia.

 

“Applicable Law” means any statute, regulation, order, decree or other
requirement of law (including any regulatory actions, orders or requirements)
that is enacted, promulgated, issued or taken by any governmental entity,
including judicial bodies, to the extent applicable to or binding upon a party.

 

“Application Materials” means the insurance policy application, all applicable
coverage rejection and limit selection and sign-off forms, and all other
materials obtained from applicants for Health Insurance Products.

 

“Arbitration Panel” has the meaning set forth in Section 15.2(a).

A-1

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

“Arbitration Panel” has the meaning set forth in Section 15.2.

 

“Business Day” means any day other than a Saturday, Sunday or a United States
national holiday.

 

“Certificateholder” means a person who is the named insured under a Policy or a
Renewal, including a named insured under any certificate under a Policy.

 

“Certificateholder Information” means all information regarding a
Certificateholder collected by or on behalf of ALIC or its Affiliates as a
result of the application for or issuance of a Policy.

 

“Claims” has the meaning set forth in Section 12.1.

 

“Collateral” has the meaning set forth in Section 6.2(b).

 

“Company” has the meaning set forth in the preamble.

 

“Company Marks” has the meaning set forth in Section 14.4(a).

 

“Company Material” has the meaning set forth in Section 14.2(a)(i).

 

“Company Material Review Period” has the meaning set forth in
Section 14.2(a)(ii).

 

“Company Member” means any person who is a member of a website, association or
similar group of the Company or a Company Affiliate.

 

“Company Member Information” means the names, addresses, phone numbers, e-mail
addresses and other similar personal contact information of Company Members.

 

“Company Program Manager” has the meaning set forth in Section 6.1(a).

 

“Company Program Sponsor” has the meaning set forth in Section 6.1(a).

 

“Complaint” means a Customer Complaint or a Government Complaint.

 

“Confidential Information” has the meaning set forth in Section 13.1(a).

 

“Consumer Information” means Certificateholder Information, Company Member
Information, or Third Party Customer Information, as applicable.

 

“Customer Complaint” has the meaning set forth in ARTICLE 4.

 

“Dispute” shall mean any legal controversy or claim between or among any two or
more of the Company, Third Party and/or ALIC arising from or in connection with
this Agreement or the relationship of the parties under this Agreement (other
than in connection with a party’s licensed Marks).

 

“Disputing Party” has the meaning set forth in Section 15.2(a).

 

A-2

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

“Effective Date” has the meaning set forth in the preamble.

 

“Enthusiast Brands” means Birds & Blooms, Country, Country Women, Farm & Ranch
Living, and Reminisce.

 

“Force Majeure Events” has the meaning set forth in Section 16.6.

 

“Government Complaint” has the meaning set forth in ARTICLE 4.

 

“Health Insurance Products” means the insurance products described in
Section 1.1(b), but only to the extent those products are offered or sold
through the Program.

 

“Indemnified Parties” has the meaning set forth in Section 12.1.

 

“Indemnitor” has the meaning set forth in Section 12.1.

 

“Initial Term” has the meaning set forth in Section 9.1.

 

“Intellectual Property” means all intellectual property rights, whether
registered or unregistered, protected, created or arising under the laws of the
United States of America or any other jurisdiction anywhere in the world,
including (a) patents, patent applications and inventions and discoveries that
may be patentable registrations and applications, (b) design registrations,
unregistered design rights and design application, (c) all copyright
registrations, non-registered copyrights and applications and neighboring
rights, (d) registrations of and applications for corporate names, trade names,
logos, trademarks, service names and service marks, including registration and
applications thereof and any unregistered common law trademarks, (e) all rights
on software (including any associated source code and documentation), all rights
on databases and technology and technology processes and all intellectual
property rights required to operate the information technology, (f) domain
names, (g) all trade secrets and other confidential information (including
know-how, client lists and provider lists) and (h) all other registered or
unregistered intellectual or industrial property rights and equivalent or
similar form of protection.

 

“Jointly-Developed IP” has the meaning set forth in Section 14.3(c).

 

“Marks” means corporate names, trade names, assumed names, trade styles,
trademarks, service marks, designs, logos, slogans, or similar indicators of
identification of origin, whether registered or unregistered, and the goodwill
associated therewith.

 

“Master Brands” means Reader’s Digest, Reader’s Digest Large Print, Reader’s
Digest Select Editions, The Family Handyman, Taste of Home, Taste of Home Simple
& Delicious.

 

“Nonpublic Personal Information” has the meaning set forth in Section 13.4(b).

 

“Other Senior Health Product” has the meaning set forth in Section 8.2.

 

“Overall Program” has the meaning set forth in Section 1.1(a).

 

A-3

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

“Policy” means any insurance policy issued by ALIC or an ALIC Affiliate under
the Program, including any Renewal thereof, including any certificate issued
thereunder.

 

“Privacy Laws” has the meaning set forth in Section 13.1(b).

 

“Program” means solely the portion of the Overall Program in which Third Party
will participate as contemplated by this Agreement. For the avoidance of doubt,
“Program” does not include any activities relating to any portion of the Overall
Program in which Third Party does not participate, including any such portion of
the Overall Program in which the Company or [***] participate but does include
[***].

 

“Program Manager” means the ALIC Program Manager, the Company Program Manager,
or the Third Party Program Manager, as such terms are defined in Section 6.1(a).

 

“Program Materials” means the materials necessary or useful to ALIC’s
administration of the Program (including applications, billing statements,
privacy disclosures and Certificateholder correspondence), as well as printed,
electronic and broadcast matter advertising and promoting of the Program.

 

“Program Sponsor” means the ALIC Program Sponsor, the Company Program Sponsor,
or the Third Party Program Sponsor, as such terms are defined in Section 6.1(a).

 

“Program Website” has the meaning set forth in Section 3.1(a)(iv).

 

“Program Website Intellectual Property” means the Program Website, Program
Website URL, software code, design, features, functionality, technical and other
specifications for the Program Website, and any content solely developed by ALIC
for or on the Program Website, including the look and feel of the Program
Website.

 

“Publicly Available Information” has the meaning set forth in Section 13.1(c).

 

“Qualified Third Party Customer” has the meaning set forth in Section A(v) of
Schedule 5.

 

“Renewal” means the first and each subsequent renewal of a Policy (including a
certificate), including a Policy (including a certificate) that is renewed after
the termination of this Agreement, regardless of whether such renewal is or is
not on the same plan or form.

 

“Renewal Term” has the meaning set forth in Section 9.1.

 

“Representatives” has the meaning set forth in Section 13.3(a).

 

“Royalties” means royalties paid by ALIC to the Company pursuant to the
ALIC-Company Program Agreement solely with respect to sales of Policies to
Qualified Third Party Customers.

 

[***]

 

“Term” has the meaning set forth in Section 9.1.

 

A-4

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

“Third Party ” has the meaning set forth in the preamble.

 

[***]

 

“Third Party Affected Party” has the meaning set forth in Section 13.7(a).

 

“Third Party Competitor” has the meaning set forth in Section 8.1(b).

 

“Third Party Customer” means a subscriber to Reader’s Digest or its Master
Brands or Enthusiast Brands.

 

“Third Party Customer Information” has the meaning set forth in Section 3.2(a).

 

“Third Party Lead” has the meaning set forth in Section A(v) of Schedule 5.

 

“Third Party Fees” has the meaning set forth in Schedule 5.

 

“Third Party Marketing Plan” has the meaning set forth in Section 6.2(d).

 

“Third Party Material” has the meaning set forth in Section 14.2(b)(i).

 

“Third Party Material Review Period” has the meaning set forth in
Section 14.2(b)(ii).

 

“Third Party Program Manager” has the meaning set forth in Section 6.1(a).

 

“Third Party Program Sponsor” has the meaning set forth in Section 6.1(a).

 

“Third Party Security Breach” has the meaning set forth in Section 13.7(a).

 

“Third Party Websites” has the meaning set forth in Section 3.1(a)(iv).

 

“Trademark Dispute” has the meaning set forth in Section 14.5.

 

“Transaction Agreements” means this Agreement and the HIPAA Business Associate
Agreement attached hereto as Schedule 13.8.

 

B.           Construction. As used in this Agreement, (i) all references to the
plural number shall include the singular number (and vice versa); (ii) all
references to any gender (whether neutral, masculine or feminine) shall include
the other genders; (iii) all references to “herein,” “hereof,” “hereunder,”
“hereinbelow,” “hereinabove” or like words shall refer to this Agreement as a
whole and not to any particular section, subsection or clause contained in this
Agreement; (iv) all references to “include,” or “includes,” or “including” shall
be deemed to be followed by the words “without limitation;” (v) the word “or”
means “and/or” unless the context provides for a different interpretation; and
(vi) references to any law or regulation refer to that law or regulation as
amended from time to time and include any successor law or regulation.
References herein to any document including this Agreement shall be deemed a
reference to such document as it now exists, and as from time to time hereafter
the same may be amended. References herein to a “person” or “persons” shall be
deemed to be references to an individual, corporation, limited liability
company, partnership, trust, unincorporated association, joint venture, joint
stock company, or any other form of entity. Captions of the sections of this
Agreement are for convenience of reference only and are not intended as a
summary of such sections and do not affect, limit, modify or construe the
contents thereof.

A-5

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

Schedule 5

 

ADDITIONAL TERMS RELATING TO COMPENSATION

 

A.           ALIC Advance to Company.

 

(i)          On the Effective Date, or within [***] thereafter, ALIC will pay to
Company a [***].

 

(ii)         ALIC shall, within [***] following [***], pay to [***].

 

(iii)        The parties agree that the Royalties shall be calculated as follows
[***].

 

(iv)        [***].

 

(v)         ALIC agrees to track Third Party Leads. ALIC agrees to (a) track
Qualified Third Party Customers who become Qualified Third Party Customers by
purchasing a Policy in response to a marketing vehicle containing a Third Party
Mark or promotion on a Third Party Website, and (b) to use commercially
reasonable efforts to track Qualified Third Party Customers who become Qualified
Third Party Customers by purchasing a Policy in response to a marketing vehicle
other than as set forth in subparagraph (a) of this Section A(v) above within
ninety (90) days of becoming a Third Party Lead. “Qualified Third Party
Customer” means any Third Party Lead who ALIC identifies as purchasing a Policy
within ninety (90) days of becoming a Third Party Lead (whether or not such
purchase is in response to a promotion using a Third Party Mark). A “Third Party
Lead” means a person who responds to (a) direct mail, email, advertisement or
any other marketing vehicle containing a Third Party Mark, or (b) promotion on a
Third Party Website, in each case, as further provided herein. (For avoidance of
doubt, a Qualified Third Party Customer need not be a Third Party Customer,
i.e., a subscriber to Reader’s Digest or any other Third Party Brand.) ALIC
agrees to provide an (800) telephone number to be used exclusively on marketing
vehicles that include the Third Party Marks and to use commercially reasonable
efforts to track all contacts using such telephone number as Third Party leads.
Any promotion of the Policies on Third Party Websites will link directly to the
Program Website operated by ALIC, and ALIC will use commercially reasonable
efforts to track all users who use such link as Third Party Leads. At such time
as a person responding to a promotion or marketing vehicle using the Third Party
Marks completes a form on the Program Website or provides some/all of his/her
contact information to an ALIC representative at a call center, ALIC will mark
such person as a Third Party Lead and such person will be deemed to have become
a Third Party Lead for the purpose of this Agreement.

 

B.           Company Compensation of Third Party.

 

(i)          This Section B of Schedule 5 describes in full Company’s obligation
to pay Third Party Fees to Third Party. Except to the extent set forth in
ARTICLE 5 and this Schedule 5, Company has no obligation of any kind or nature
to pay any Third Party Fees to Third Party relating to this Agreement.

 

(ii)         Company shall pay to Third Party “Third Party Fees”, which shall be
defined [***].

 

(iii)        [***].

Schedule 5,
Page 1

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

(iv)        Notwithstanding any other provision of this Agreement or this
Section B of this Schedule 5, if Applicable Law, whether existing on the date of
execution of this Agreement or thereafter enacted, [***].

 

(v)         During the term of this Agreement, to the extent Company acquires
Company Members hereunder using customer lists provided by Third Party, Company
will flag those Company Members on its database as Third Party Customers and
will pay to Third Party [***].

 

(vi)        To the extent Company fails to pay Third Party any Third Party Fees
validly due to Third Party hereunder by reason of (i) bankruptcy or insolvency
(or similar financial circumstances) or dissolution of the Company or (ii) a
dispute asserted by the Company in bad faith or other Company bad faith act,
(iii) or for any other reason other than a good faith dispute as to the amount
validly due, and does not rectify such failure within ten (10) business days of
written notice from Third Party, upon notice from Third Party to ALIC, [***].

 

 

Schedule 5,
Page 2

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

Schedule 13.8

 

HIPAA BUSINESS ASSOCIATE AGREEMENT

 

See next page.

  

Schedule 13.8

 

 

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

Schedule 14.4(a)

 

COMPANY MARKS

 

[tex10-48_pg42.jpg]

  

Schedule 14.4(a)

 

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

Schedule 14.4(b)

 

ALIC MARKS

 

The Aetna logo - Use an ® symbol

 

“ae” Logo 2012 - Use an ® symbol

 

Aetna Life Insurance Company

  

Schedule 14.4(b)

 

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.



 

Execution Version

 

Schedule 14.4(c)

 

THIRD PARTY MARKS

 

READER’S DIGEST and the READER’S DIGEST logo

 

Schedule 14.4(c)

 

 

